     Case 2:19-cv-08551-DDP-PLA Document 5 Filed 10/03/19 Page 1 of 2 Page ID #:143


AO 440(Rev. 06/12) Summons in a Civil Acrion


                                    UNITED STATES DISTRICT COURT
                                                         for the

                                                   CENTRAL DISTRICT

                       JAMES CLARK,




                           Plaintiffs)
                       v.                                          Civil Action No.
RITA GAIL FARRIS-ELLISON, LENDERS ESCROW,
 I NC, JUST THAT EZ FINANCIAL„DOE FLAGSTAR
       BANK AND DOES 1 TO 10~ INCLUSIVE


                          Defendants)


                                               SUMMONS IN A CIVIL ACTION

TO: (Defendant's name and address)




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 50 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a)(2) or(3) —you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. T'he answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:




       If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.
                                                                                                                 ~,,
                                                                                                                     ~:,.~

                                                                      CLERK OF COURT                                 =      '

                                                                                           _                 y     ~,'~
Date:          -3
                ' ~ .`                                                ~
                                                                      ~
                                                                      ~ ~~,
                                                                         -~             ,~i~
                                                                                 Signature ofClerk or Deputy Cl~eYi~,r.~.    Y ~~3
                                                                                                                          ~~~3
      Case 2:19-cv-08551-DDP-PLA Document 5 Filed 10/03/19 Page 2 of 2 Page ID #:144


AO 440(Rev. 06/12) Summons in a Civil Action(Page 2)

Civil Action No.

                                                 PROOF OF SERVICE
                  (This section should not befiled with the court unless required by Fed. R. Ciu P. 4(l))

          ~11S SUri1mOriS fOT (name ofindividual and title, ifany)

 was received by me on (dare)

          ~ I personally served the summons on the individual at(place)
                                                                              Ori (date)                          ; Or


          ~ I left the summons at the individual's residence or usual place of abode with (name)
                                                                a person of suitable age and discretion who resides there,
          on (dare)                             ,and mailed a copy to the individual's last known address; or

           Ca I served the summons on (name ofindividual)                                                                   who is
           designated by law to accept service of process on behalf of(name oforgantZarton)
                                                                              on (date)                            oT


          ~ I returned the summons unexecuted because                                                                           or

          ~ Other (specify):




           My fees are $                         for travel and $                 for services, for a total of$          0,00


          I declare under penalty of perjury that this information is true.



 Date:
                                                                                           Server's signature




                                                                                      Printed name and title




                                                                                           Server's address


 Additional information regarding attempted service, etc:
